



EXHIBIT 10.5


HAEMONETICS CORPORATION
2019 LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
This PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Award Agreement”), dated as of
[●] (the “Date of Grant”), is delivered by Haemonetics Corporation (the
“Company”) to [●] (the “Participant”).
RECITALS
The Haemonetics Corporation 2019 Long-Term Incentive Compensation Plan (the
“Plan”) provides for the grant of performance-based restricted share units in
accordance with the terms and conditions of the Plan. The Committee has decided
to make this grant of performance-based restricted share units as an inducement
for the Participant to promote the best interests of the Company and its
stockholders. This Award Agreement is made pursuant to the Plan and is subject
in its entirety to all applicable provisions of the Plan. Capitalized terms used
herein and not otherwise defined will have the meanings set forth in the Plan.
1.    Grant of Performance Share Units. Subject to the terms and conditions set
forth in this Award Agreement and in the Plan, the Company hereby grants the
Participant a target award of [●] performance-based restricted share units (the
“Performance Share Units”), subject to the terms and restrictions set forth
below and in the Plan (such amount of Performance Share Units, the “Target
Award”). Each Performance Share Unit represents the right of the Participant to
receive a share of common stock of the Company (“Company Stock”), if and when
the specified conditions are met in Section 3 below, and on the applicable
payment date set forth in Section 5 below.
2.    Performance Share Units are Hypothetical Shares. Performance Share Units
represent hypothetical shares of Company Stock, and not actual shares of stock.
No shares of Company Stock shall be issued to the Participant at the time the
grant is made, and the Participant shall not be, and shall not have any of the
rights or privileges of, a stockholder of the Company with respect to any
Performance Share Units. The Participant shall not have any interest in any fund
or specific assets of the Company by reason of this Award.
3.    Vesting.
(a)    Subject to the terms of this Section 3 and the terms of Appendix A, which
is incorporated by reference herein, the Performance Share Units shall become
vested upon satisfaction of the Performance Goals and terms as set forth in
Appendix A to this Award Agreement. The Committee shall determine whether such
Performance Goals have been satisfied.
(b)     If the vesting terms set forth in Appendix A would produce fractional
Performance Share Units, the number of Performance Share Units that vest shall
be rounded down to the nearest whole Performance Share Unit.


1



--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary contained in a written
employment agreement, severance agreement, change of control agreement or other
agreement entered into by and between the Participant and the Employer, this
Section 3(c) shall apply in the event of a Change of Control before the Vesting
Date (a “Qualifying Change of Control”) and while the Participant continues to
be employed by the Employer.
(i)    Effective as of immediately prior to a Qualifying Change of Control, but
subject to the occurrence of such Change of Control, the number of Performance
Share Units eligible to be vested shall be equal to the greater of the number of
shares of Common Stock under the (i) the Target Award multiplied by a fraction,
the numerator of which is the number of days elapsed from the Date of Grant to
the date of the Qualifying Change of Control, and the denominator of which is
the number of days in the Performance Period, and (ii) the Share Payout as a
Percentage of Target Award as determined by the Committee under the terms of
Appendix A through the latest practicable date prior to such Change of Control.
For purposes of this Section 3(c)(i), the Company Relative TSR Percentile Rank
shall be determined by reference to the Company’s average relative TSR rank on
the thirty (30) consecutive trading days immediately preceding the Qualifying
Change of Control. The number of Performance Share Units determined in
accordance with this Section 3(c)(i) is referred to as the “Change of Control
Adjusted Performance Share Units”.
(ii)    The Change of Control Adjusted Performance Share Units shall become
vested on a Qualifying Change of Control and paid as soon as administratively
practicable (but no later than thirty (30) days) following the occurrence of
such Change of Control if a replacement or substitute award meeting the
requirements of this Section 3(c)(ii) is not provided to the Participant in
respect of such Performance Share Units. An award meeting the requirements of
this Section 3(c)(ii) is referred to below as a “Replacement Award”. An award
shall qualify as a Replacement Award if:
(1)    It is comprised of restricted stock units with respect to a publicly
traded equity security of the Company or the surviving corporation or the
ultimate parent of the applicable entity following a Qualifying Change of
Control;
(2)    It has a fair market value at least equal to the fair market value of the
Change of Control Adjusted Performance Share Units as of the date of a
Qualifying Change of Control;
(3)    It contains terms relating to service-based vesting (including with
respect to termination of employment) that are substantially identical to the
terms set forth in this Award Agreement and does not contain any terms related
to performance-based vesting; and
(4)    Its other terms and conditions are not less favorable to the Participant
than the terms and conditions set forth in this Award Agreement or in the Plan
(including provisions that apply in the event of a subsequent change of control)
as of the date of a Qualifying Change of Control.


2



--------------------------------------------------------------------------------





The determination of whether the conditions of this Section 3(c)(ii) are
satisfied shall be made by the Committee, as constituted immediately prior to a
Qualifying Change of Control, in its sole discretion, prior to such Change of
Control. If a Replacement Award is provided, the Change of Control Adjusted
Performance Share Units shall not be settled upon a Qualifying Change of
Control, but instead as provided under Section 3(c)(iii) below.
(iii)    If, in connection with a Qualifying Change of Control, the Participant
is provided with a Replacement Award, such Replacement Award shall vest on the
Vesting Date and be settled at the time as set forth in Appendix A, subject to
the Participant having not incurred a termination of employment with the
Employer prior to such Vesting Date; provided that, if, within two years
following such Qualifying Change of Control, the Participant incurs a
termination of employment due to being a Good Leaver (as defined below), then
the Replacement Award shall become fully vested effective as of such termination
of employment, and the Company shall issue one share to the Participant for each
share under the Replacement Award as soon as reasonably practicable (but not
later than 30 days) following such termination of employment.
(iv)    For purposes of this Award Agreement, the following terms have the
meanings set forth below:
(1)    “Good Leaver” means the involuntary termination of the Participant’s
employment by the Employer other than a termination for Cause, the Participant’s
resignation for Good Reason, or the Participant’s termination of employment due
to death, Disability or a Qualifying Retirement.
(2)    “Good Reason” shall have the meaning given to such term in an employment
agreement, severance or change in control agreement or, if there is no such
agreement or if it does not define Good Reason, then Good Reason shall mean the
occurrence of any one of the following in the absence of the Participant’s
written consent:
a.    A material diminution in the Participant’s annual base salary or target
annual incentive compensation from that in effect immediately prior to a
Qualifying Change of Control;
b.    The assignment to the Participant of any duties materially inconsistent
with the Participant’s positions (including status, offices, titles, and
reporting requirements), authority, duties, or responsibilities, or any other
action by the Employer that results in a material diminution in such positions,
authority, duties, or responsibilities, in each case, from those in effect
immediately prior to a Qualifying Change of Control; or
c.    The relocation of the Participant to a work location more than 50 miles
from the Participant’s current work location (unless, as a result of such
relocation, the Participant’s work location is closer to his or her place of
residence);
provided that, in each case the Participant provides written notice to the
Employer of the existence of one or more of the conditions described in clauses
described above


3



--------------------------------------------------------------------------------





within 30 days following the Participant’s knowledge of the initial existence of
such condition or conditions, specifying in reasonable detail the conditions
constituting Good Reason, (ii) the Employer fails to cure such event or
condition within 30 days following the receipt of such notice and (iii) the
Participant incurs a termination of employment within 30 days following the
expiration of such cure period.
(3)    “employed by the Employer” or “employment with the Employer” shall mean
employment with the Company, or employment with any corporation, partnership,
joint venture or other entity in which the Company, directly or indirectly, has
a majority voting interest.
4.    Termination of Performance Share Units.
(a)    Except as set forth in this Award Agreement, if the Participant ceases to
be employed by the Employer for any reason before the Vesting Date, the unvested
Performance Share Units shall automatically terminate and shall be forfeited as
of the date of the Participant’s termination of employment. No payment shall be
made with respect to any unvested Performance Share Units that terminate. For
the avoidance of doubt, except as provided in Section 3(c) of this Award
Agreement, vesting shall not be pro-rated between the Date of Grant and the
Vesting Date.
(b)    If the Participant ceases to be employed by the Employer as a result of
the Participant’s Disability or the Participant becoming Disabled, the
Performance Share Units shall continue to vest pursuant to Section 3(a) and
Appendix A of this Award Agreement, and the Share Payout as a Percentage of
Target Award for the Performance Share Units shall be determined as of the
Vesting Date and paid in accordance with Section 5 of this Award Agreement;
provided, however that the number of shares of Company Stock paid to the
Participant shall be multiplied by a fraction, the numerator of which is the
number of days elapsed from the Date of Grant to the Participant’s Disability,
and the denominator of which is the number of days in the Performance Period.
(c)    If the Participant ceases to be employed by the Employer as a result of
the Participant’s death, the Performance Share Units shall continue to vest
pursuant to Section 3(a) and Appendix A of this Award Agreement, and the Share
Payout as a Percentage of Target Award for the Performance Share Units shall be
determined as of the Vesting Date and paid in accordance with Section 5 of this
Award Agreement; provided, however that the number of shares of Company Stock
paid to the Participant’s estate or other applicable party shall be multiplied
by a fraction, the numerator of which is the number of days elapsed from the
Date of Grant to the Participant’s death, and the denominator of which is the
number of days in the Performance Period.
(d)    If the Participant ceases to be employed by the Employer as a result of
the Participant’s Qualifying Retirement, the Performance Share Units shall
continue to vest pursuant to Section 3(a) and Appendix A of this Award
Agreement, and the Share Payout as a Percentage of Target Award for the
Performance Share Units shall be determined as of the Vesting Date and paid in
accordance with Section 5 of this Award Agreement; provided, however that the
number


4



--------------------------------------------------------------------------------





of shares of Company Stock paid to the Participant shall be multiplied by a
fraction, the numerator of which is the number of days elapsed from the Date of
Grant to the Participant’s Qualifying Retirement, and the denominator of which
is the number of days in the Performance Period. For purposes of this Award
Agreement, a “Qualifying Retirement” shall mean that the Participant voluntarily
retires from the employ of the Employer at or after both attaining age
fifty-five (55) and completing five (5) consecutive years of service. For
purposes of this Award Agreement, a “year of service” shall mean a twelve (12)
month period of continuous full-time employment with the Employer (determined
without regard to any breaks in service due to a paid leave of absence or any
unpaid leave of absence authorized in writing by the Employer). For the
avoidance of doubt, termination of the Participant’s employment with the
Employer, either with or without Cause, shall not be treated as a Qualifying
Retirement.
5.    Payment of Performance Share Units and Tax Withholding.
(a)    If and when the Performance Share Units vest, the Company shall issue to
the Participant one share of Company Stock for each vested Performance Share
Unit, subject to applicable tax withholding obligations. Subject to Sections
5(b) and 19 below, the issuance of shares of Company Stock pursuant to the
preceding sentence of this Section 5(a) shall be made as soon as
administratively practicable (but no later than thirty (30) days) following the
applicable Vesting Date and following the certification by the Committee of the
of the Company’s achievement, if any, of the Performance Goals set forth on
Appendix A.
(b)    All obligations of the Company under this Award Agreement shall be
subject to the rights of the Employer as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable. The Participant
agrees that the Company shall direct the Plan administrator to sell on behalf of
the Participant a number of shares of Company Stock having a value (as measured
on the date the Performance Share Units are subject to tax) equal to the
Participant’s FICA, federal income, state, local and other tax liabilities
required by law to be withheld with respect to the payment of the Performance
Share Units and to remit the proceeds to the Company. To the extent
Participant’s tax liabilities are not satisfied in accordance with the
immediately preceding sentence, the Participant shall be required to pay to the
Employer, or make other arrangements satisfactory to the Employer to provide for
the payment of, any federal, state, local or other taxes that the Employer is
required to withhold with respect to the Performance Share Units.
(c)    The obligation of the Company to deliver Company Stock shall also be
subject to the condition that if at any time the Board shall determine in its
discretion that the listing, registration or qualification of the shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. The issuance of shares, if any, to the Participant
pursuant to this Award Agreement is subject to any applicable taxes and other
laws or regulations of the United States or of any state, municipality or other
country having jurisdiction thereof.


5



--------------------------------------------------------------------------------





6.    No Stockholder Rights. Neither the Participant, nor any person or entity
entitled to receive payment in the event of the Participant’s death, shall have
any of the rights and privileges of a stockholder with respect to shares of
Company Stock, including voting or dividend rights (including Dividend
Equivalents), until certificates for shares have been issued upon payment of
Performance Share Units. The Participant acknowledges that no election under
Section 83(b) of the Code is available with respect to the Performance Share
Units.
7.    Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
Performance Share Units are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares of Company Stock, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Performance
Share Units pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.
8.    No Employment or Other Rights. The grant of the Performance Share Units
shall not confer upon the Participant any right to be retained by or in the
employ of any Employer and shall not interfere in any way with the right of any
Employer to terminate the Participant’s employment at any time. The right of any
Employer to terminate at will the Participant’s employment at any time for any
reason is specifically reserved. The obligations of the Company hereunder will
be that of an unfunded and unsecured promise of the Company to deliver, for each
vested Performance Share Unit, one share of Company Stock, and the rights of the
Participant will be no greater than that of an unsecured general creditor. No
assets of the Company will be held or set aside as security for the obligations
of the Company hereunder.
9.    Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Award Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. In the event of any attempt by the Participant to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Performance
Share Units or any right hereunder, except as provided for in this Award
Agreement, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Performance Share Units by notice to the Participant, and the Performance
Share Units and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Award Agreement may be assigned by the Company without the
Participant’s consent.
10.    Applicable Law; Jurisdiction. The validity, construction, interpretation
and effect of this Award Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the conflicts of laws provisions thereof. Any action arising out of,
or relating to, any of the provisions of this Award Agreement shall be


6



--------------------------------------------------------------------------------





brought only in the United States District Court for the District of
Massachusetts, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Boston, Massachusetts, and
the jurisdiction of such court in any such proceeding shall be exclusive.
Notwithstanding the foregoing sentence, on and after the date a Participant
receives shares of Company Stock hereunder, the Participant will be subject to
the jurisdiction provision set forth in the Company’s bylaws.
11.    Notice. Subject to Section 13 of this Award Agreement, any notice to the
Company provided for in this instrument shall be addressed to the Company in
care of the General Counsel at the corporate headquarters of the Company, and
any notice to the Participant shall be addressed to such Participant at the
current address shown on the payroll of the Employer. Any notice shall be
delivered by hand, or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service or by the postal authority of the
country in which the Participant resides or to an internationally recognized
expedited mail courier.
12.    Recoupment Policy. The Participant agrees that, subject to the
requirements of applicable law, the Performance Share Units, and the right to
receive and retain any Company Stock covered by this Award Agreement, shall be
subject to rescission, cancellation or recoupment, in whole or part, if and to
the extent so provided under any “clawback” or recoupment policies, securities
exchange listing standard, share trading policy or and similar standard or
policy that may be required by law or implemented by the Company and that is in
effect on the Date of Grant or that may be established thereafter, including,
but not limited to, the Company’s Clawback Policy as set forth in the Principles
of Corporate Governance, or other policy in effect from time to time, and any
successor policy. By accepting the Performance Share Units, the Participant
agrees and acknowledges that the Participant is obligated to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
any such Performance Share Units or shares or amounts paid under the Performance
Share Units subject to clawback or recoupment pursuant to such policy, listing
standard or law. Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup any such Performance Share Units or shares or amount paid from
the Participant’s accounts, or pending or future compensation or Awards under
the Plan.
13.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents relating to the Participant’s Performance Share Units and the
Participant’s participation in the Plan, or future Awards that may be granted
under the Plan, by electronic means or request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third-party designated by the Company.
14.    Severability. If any provision of this Award Agreement is held to be
unenforceable, illegal or invalid for any reason, the unenforceability,
illegality or invalidity will not affect the remaining provisions of the Award
Agreement, and the Award Agreement is to be construed and enforced as if the
unenforceable, illegal or invalid provision had not been inserted, and the
provisions so held


7



--------------------------------------------------------------------------------





to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.
15.    Waiver. The waiver by the Company with respect to the Participant’s (or
any other participant’s) compliance of any provision of this Award Agreement
shall not operate or be construed as a waiver of any other provision of this
Award Agreement, or of any subsequent breach by such party of a provision of
this Award Agreement.
16.    Amendment. Except as permitted by the Plan, this Award Agreement may not
be amended, modified, terminated or otherwise altered except by the written
consent of the Company and the Participant.
17.    Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
18.    Binding Effect; No Third Party Beneficiaries. This Award Agreement shall
be binding upon and inure to the benefit of the Company and the Participant and
each of their respective heirs, representatives, successors and permitted
assigns. This Award Agreement shall not confer any rights or remedies upon any
person other than the Company and the Participant and each of their respective
heirs, representatives, successor and permitted assigns.
19.    Application of Section 409A of the Code. The Award covered by this Award
Agreement is intended to be exempt from or otherwise comply with the provisions
of Section 409A of the Code, as amended, and the regulations and other guidance
promulgated thereunder (“Section 409A”). Notwithstanding the foregoing, if the
Performance Share Units constitute “deferred compensation” under Section 409A
and the Performance Share Units become vested and settled upon the Participant’s
termination of employment, payment with respect to the Performance Share Units
shall be delayed for a period of six months after the Participant’s termination
of employment if the Participant is a “specified employee” as defined under
Section 409A and if required pursuant to Section 409A. If payment is delayed,
the Performance Share Units shall be settled and paid within thirty (30) days
after the date that is six (6) months following the Participant’s termination of
employment. Payments with respect to the Performance Share Units may only be
paid in a manner and upon an event permitted by Section 409A, and each payment
under the Performance Share Units shall be treated as a separate payment, and
the right to a series of installment payments under the Performance Share Units
shall be treated as a right to a series of separate payments. In no event shall
the Participant, directly or indirectly, designate the calendar year of payment.
The Company may change or modify the terms of this Award Agreement without the
Participant’s consent or signature if the Company determines, in its sole
discretion, that such change or modification is necessary for purposes of
compliance with or exemption from the requirements of Section 409A or any
regulations or other guidance issued thereunder. Notwithstanding the foregoing,
the Company makes no representations and/or warranties with respect to
compliance with Section 409A, and the Participant recognizes and acknowledges
that Section 409A could potentially impose upon the Participant certain taxes
and/or interest charges for which the Participant is and shall remain solely
responsible.


8



--------------------------------------------------------------------------------





20.    Time for Acceptance. Unless the Participant shall evidence acceptance of
this Performance Share Unit Award Agreement by electronic or other means
prescribed by the Committee within ninety (90) days after its delivery, the
Performance Share Units shall be null and void (unless waived by the Committee).
[Signature Page Follows]


9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement, and the Participant has executed this Award
Agreement, effective as of the Date of Grant.
HAEMONETICS CORPORATION


______________________________    
Name:
Title:                        




I hereby accept the award of Performance Share Units described in this Award
Agreement, and I agree to be bound by the terms of the Plan and this Award
Agreement. I hereby agree that all decisions and determinations of the Committee
with respect to the Performance Share Units shall be final and binding.


______________________________    ____________________________________
Date                        Participant


10



--------------------------------------------------------------------------------






*Appendix A omitted pursuant to Item 601(a)(5) of Regulation S-K. A copy of any
omitted schedule and/or exhibit will be furnished as a supplement to the
Securities and Exchange Commission upon request.


11

